DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Bommier (US 6,334,898), Zwieback et al (US 2014/0234194) and Nakakawara (JP 06-122968). Bommier teaches a distinct and complementary graphite parts 5a, 5b, 5c, 50a to 50F are butt joined and impermeable from the overlap and for sealed, tight contact surface crucible for crystal growth (col 3-4). Zwieback et al teaches PVT growth of SiC using a growth crucible 20 having a thickness of 4 and 20 mm thick ([0064]-[0070], [0081], [0089]). Nakakawara teaches a vapor deposition crucible has a split structure of plural blocks, the thermal stress is distributed based on a structure combined by plural block pieces being split elements, and the crucible is not cracked (Abstract). The prior art does not teach, suggest or provide any rationale for contacting a side surface of the silicon carbide crystal during the growth in a growth zone chamber with a crucible having an annular non-closed splicing structure comprising splicing parts so that the crystal is prevented from being hooped and thermal stress concentrated in the crystal during the growth of the crystal is released; and controlling a gap or tolerance of a splicing area between the splicing parts to be 1 to 3 mm.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714